Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 
Response to Amendment/Arguments
	Upon consideration of the replacement Figure 5, the previous objection thereto is hereby withdrawn. Upon consideration of the amended claims, the previous rejection to Claim 1 under 35 U.S.C. 112(b) is hereby withdrawn. Examiner notes that the 112(b) rejection of Claim 8 for being dependent upon a canceled claim has not been addressed in the amendment, so this rejection is maintained.
Applicant’s arguments with respect to the rejection of Claim 1 in view of Potthoff have been fully considered and are persuasive. However, upon further consideration of Potthoff, a new ground(s) of rejection is made in view of an alternative interpretation thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the claim is dependent upon Claim 3, which has been cancelled, thus rendering the scope of the claim indefinite. Examiner notes that Claim 3, prior to cancellation, had depended upon Claim 1, and that the amended Claim 1 encompasses all of the subject matter of the cancelled Claim 3, so for examination purposes it will be assumed that Claim 8 depends from Claim 1.
Regarding Claim 11, the scope of the limitation “at least a first transmission device” is unclear. Is this meant to include and/or further limit the transmission device positively recited in Claim 8, from which Claim 11 depends, or is this meant to be a separate, additional transmission device?
Regarding Claim 13, the scope of the limitation “said third roller of said first stand being actuated by an actuating means” in lines 11-12 is unclear. Claim 8, from which Claim 13 depends, recites “said first stand comprises at least one roller motorized by an actuating means” in lines 3-4. Is the limitation of Claim 13 meant to further limit the limitation of Claim 8, i.e. by specifying that the at least one roller is the third roller? And are the actuating means of Claims 8 and 13 meant to be the same actuating means, or separate ones?
Claims 12 and 14 are rejected by virtue of their dependence upon Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cernuschi et al., hereinafter Cernuschi (US 6,116,071) in view of Yamane (US 2015/0121982), Cattaneo (US 6,041,635), Potthoff (US 2001/0027674), and Zhang (US 6,209,376).
Regarding Claim 1, Cernuschi discloses (Figures 1-4) a rolling mill for tubular bodies comprising a second section for extracting a mandrel (column 6 lines 39-42) and calibrating the diameter of said tubular bodies (column 3 lines 16-17), said second section being downstream of a first section in which said tubular bodies are rolled on a mandrel, whereby said tubular bodies exiting from said first section directly enter said second section (column 3 line 65 - column 4 line 4, column 1 lines 21-22; the disclosed rolling units of the second section are directly downstream of a machine in which the tubular bodies are rolled on a mandrel), said second section comprising a plurality of rolling stands (fixed-type and adjustable-type rolling units 1 and 2) without mandrel, arranged in sequence along a rolling axis (rolling axis L), wherein said second section comprises a first stretch of rolling stands and a second stretch of rolling stands downstream of said first stretch (see Figure 4; units 1-10 are the first stretch and units 11-13 the second stretch), wherein said second stretch comprises at least one adjustable rollers stand (adjustable-type rolling units 2), wherein each stand of said second section comprises three rollers (rolls 3), the rotation axes of which are arranged at 120 degrees relative to one another (column 3 lines 52-54 and column 4 lines 54-55; the axes of the fixed and adjustable rolling units are arranged in equilateral triangles, i.e. at 120 degrees relative to each other) and wherein, for each stand, said rotation axes are rotated by 180 degrees relative to corresponding rotation axes of an adjacent stand (clearly shown in Figure 3), said position of said rotation axes being assessed with respect to a vertical reference direction, and wherein at least one stand of said second section comprises a motorized roller (column 4 lines 50-53).
Cernuschi discloses that the second section of the rolling stand is downstream from a first section in which the tubular bodies are rolled on a mandrel (column 3 line 65 - column 4 line 4, column 1 lines 21-22; the disclosed rolling units of the second section are directly downstream of a machine in which the tubular bodies are rolled on a mandrel), but does not disclose details of the first section or that the first section is part of the invention. Yamane teaches (Figures 7 and 11) a rolling mill (mandrel mill 3) for tubular bodies (hollow shell HS) comprising a first section (rolling mill body 32) for rolling on a mandrel (mandrel bar 40) defined by a first plurality of rolling stands (stands ST1-STm) arranged in sequence along a rolling axis (pass line PL) and a second section (extracting mill 33) for extracting said mandrel and calibrating the diameter of said tubular bodies downstream of said first section ([0100] lines 1-10), said second section comprising a second plurality of rolling stands (stands SA1-SAr) without mandrel. As the first section taught by Yamane performs the same function, i.e. rolling the tubular bodies on a mandrel, as the machine directly upstream of the rolling units disclosed by Cernuschi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by Cernuschi to also include a first section for rolling on a mandrel defined by a first plurality of rolling stands arranged in sequence along the rolling axis, as taught by Yamane, in order to eliminate the need for two separate rolling mills (i.e. one for rolling on a mandrel and one for extracting the mandrel and calibrating the diameter).
Cernuschi does not disclose the claimed structure of the rollers or their transmission means in the adjustable rollers stand or that the at least one stand of the second section having a motorized roller also has a vertical rotation axis, but does state that other configurations may be used so long as they allow the rollers to be adjustable (column 7 lines 19-24). Cattaneo teaches (Figure 5) a rolling mill for tubular bodies comprising a plurality of rolling stands (rolling units 5) each comprising three rollers (rolls 27, 28, 29), wherein at least one stand comprises a motorized roller (column 5 line 66- column 6 line 1) having a vertical rotation axis (axis A3 is vertical, as shown in Figure 5). Potthoff teaches (Figure 1) a rolling mill for tubular bodies comprising at least one adjustable rollers stand (rolling unit 1; [0002] lines 6-8), wherein, for each of the three rollers (rolls 3) of the at least one adjustable rollers stand, the adjustable rollers stand further comprises a bush (shaft portion 8) onto which the roller is keyed ([0038] lines 2-5), a sleeve (coupling half 6) axially connected to the bush (coupling half 6 is connected to shaft portion 8 and extends along the axial direction thereof, thus they are axially connected), a transmission element (gear teeth 18) that is fixedly connectable to an external actuator (drive mechanism 5) and operable to rotate with respect to a body of the adjustable rollers stand (housing 2), and a joint (assembly of tensioning nut 12, tensioning screws 13, and spacer 14) configured to transmit rotational motion from the transmission element to the sleeve ([0033] lines 7-9; coupling half 6 is coupled in a non-rotatable manner to roll shaft 7, so when gear teeth 18, which are connected to roll shaft 7 via tensioning nut/screws 12/13 and spacer 14, is driven to rotate by drive mechanism 5, the rotational motion will be transferred to both the coupling half 6 and the roll shaft 7) while allowing variation of a position of a rotation axis of the roller relative to a rotation axis of the transmission element ([0002] lines 6-8; the rolls are adjustable radially, therefore their rotation axes have variable positions). Because these are both known configurations for rollers in a rolling stand of a rolling mill for tubular bodies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by Cernuschi such that the motorized roller of at least one stand of the second section has a vertical rotation axis, as taught by Cattaneo, and such that, for each of the three rollers of the at least one adjustable rollers stand, the adjustable rollers stand further comprises a bush onto which the roller is keyed, a sleeve axially connected to the bush, a transmission element that is fixedly connectable to an external actuator and operable to rotate with respect to a body of the adjustable rollers stand, and a joint configured to transmit rotational motion from the transmission element to the sleeve while allowing variation of a position of a rotation axis of the roller relative to a rotation axis of the transmission element, as taught by Potthoff.
Finally regarding Claim 1, Cernuschi as modified by Yamane, Cattaneo, and Potthoff does not disclose a pinion with which the positions of the rotation axes of the three rollers can be modified simultaneously. In all of the above references, the rollers are adjusted individually; in Potthoff, this is accomplished via individual rotation of eccentric sleeves 16/17 for each roller. Zhang teaches (Figures 1-2) a rolling mill for tubular bodies comprising at least one adjustable rollers stand (case body 1; Abstract lines 11-14) with three rollers (rolls 21, 22, 23) each having a transmission element (bevel gears 32, 34, 36, 50, 52), wherein each of the at least one adjustable rollers stands further comprises a pinion (worm drive 80 with sprocket wheel 100) whose actuation simultaneously adjusts the positions of the rotation axes of the three rollers relative to the rotation axes of the respective transmission elements (column 6 lines 3-12 and 19-23; actuation of the worm drive 80 with sprocket wheel 100 causes simultaneous movement of the worm gears 70-79, which in turn causes simultaneous rotation of the eccentric sleeves on each roller shaft 91-93, which results in simultaneous adjustment of the rotation axes of rolls 21-23). One skilled in the art would recognize that having the ability to adjust all three rollers simultaneously, as opposed to each one individually, provides the benefit of reducing the amount of time needed for each adjustment, as well as reducing the possibility of human error in the adjustment (i.e. adjusting the rollers unevenly). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by Cernuschi and modified by Potthoff such that each of the at least one adjustable rollers stands further comprises a pinion whose actuation simultaneously adjusts the positions of the rotation axes of the three rollers relative to the rotation axes of the respective transmission elements, as taught by Zhang, to reduce the amount of time needed and the possibility of human error for each adjustment of the rollers.
Regarding Claim 2, Cernuschi discloses (Figures 1 and 4) that the second section comprises at least one fixed rollers stand (fixed-type rolling unit 1).
Regarding Claim 4, Cernuschi discloses (Figures 1 and 4) that the second section comprises a first series of fixed rollers stands (fixed-type rolling units 1) arranged in sequence along said rolling axis starting from an inlet side of said second section (units 1-10 shown in Figure 4 are all fixed), at least one of said fixed rollers stands comprising mechanical drive means (drive input shaft 8 with gears 5 and 6) configured to transmit the motion from said motorized roller (roll 3) having vertical rotation axis (as modified by Cattaneo) to the other rollers of the same stand (column 3 lines 57-61).
Regarding Claim 6, with reference to the combination of Claim 1, Yamane teaches (Figure 5-7) that each stand (stand ST1-STm) of said first section (rolling mill body 32) comprises three rollers (rolls RO), the rotation axes of which are arranged at 120 degrees relative to one another (angles marked in Figures 5 and 6) and wherein the rotation axes of the rollers of an outlet stand of said first section are rotated by 180 degrees with respect to the rotation axes of the rollers of an inlet stand of said second section (shown in Figures 5-6).
Regarding Claim 8, Cernuschi discloses (Figures 2-3) that the second section comprises a group of adjustable rollers stands (adjustable-type rolling units 2), said group comprising a first stand and a second stand adjacent to said first stand (see Figure 3), wherein said first stand comprises at least one roller (rolls 3) motorized by an actuating means (column 4 lines 50-53). Cernuschi does not disclose a transmission device which connects the at least one roller of the first stand to a roller of the second stand such that both are actuated by the same actuating means. Zhang teaches (Figures 1 and 3) a rolling mill for tubular bodies comprising a group of adjustable rollers stands (case body 1; Abstract lines 11-14) with a first stand and a second stand adjacent thereto (adjacent stands clearly shown in Figure 3), wherein said first stand comprises at least one roller (roll 21) motorized by an actuating means (motor-based power source 308); and a transmission device (active shaft 2 connected to gearbox 304) which operatively connects said at least one roller of said first stand to at least one roller of said second stand (Figure 3 shows first and second stands, including their respective rolls, connected via active shafts 2, joints 300, and gearbox 304) so that both rollers are actuated by said actuating means (gearbox 304, which is connected to both rollers, is actuated by motor-based power source 308). One skilled in the art would recognize that this configuration is beneficial because it allows for the use of fewer motors in the rolling mill, which saves cost and space, as well as simplifies the design of the mill. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by the modified Cernuschi such that the group of adjustable rollers stands in the second section comprises a transmission device which operatively connects said at least one roller of said first stand to at least one roller of said second stand so that both the rollers are actuated by said actuating means, as taught by Zhang, in order to reduce costs, space usage, and complexity of the rolling mill.
Regarding Claim 9, Cernuschi discloses (Figures 2-4) that the second section comprises a group of adjustable rollers stands (adjustable-type rolling units 2), said group comprising a first stand and a second stand adjacent to said first stand (see Figure 3), wherein said first stand comprises at least one roller (rolls 3) motorized by an actuating means (column 4 lines 50-53), wherein said second stretch (units 11-13 in Figure 4) of said second section defines three lodging positions and wherein said group of adjustable rollers stands is configured to occupy the first lodging position and the second lodging position downstream of said first stretch (see configurations 4, 6, 8, 10, and 12 in Figure 4). Cernuschi does not disclose a transmission device which connects the at least one roller of the first stand to a roller of the second stand such that both are actuated by the same actuating means. Zhang teaches (Figures 1 and 3) a rolling mill for tubular bodies comprising a group of adjustable rollers stands (case body 1; Abstract lines 11-14) with a first stand and a second stand adjacent thereto (adjacent stands clearly shown in Figure 3), wherein said first stand comprises at least one roller (roll 21) motorized by an actuating means (motor-based power source 308); and a transmission device (active shaft 2 connected to gearbox 304) which operatively connects said at least one roller of said first stand to at least one roller of said second stand (Figure 3 shows first and second stands, including their respective rolls, connected via active shafts 2, joints 300, and gearbox 304) so that both rollers are actuated by said actuating means (gearbox 304, which is connected to both rollers, is actuated by motor-based power source 308). One skilled in the art would recognize that this configuration is beneficial because it allows for the use of fewer motors in the rolling mill, which saves cost and space, as well as simplifies the design of the mill. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by the modified Cernuschi such that the group of adjustable rollers stands in the second section comprises a transmission device which operatively connects said at least one roller of said first stand to at least one roller of said second stand so that both the rollers are actuated by said actuating means, as taught by Zhang, in order to reduce costs, space usage, and complexity of the rolling mill.
Regarding Claim 10, Cernuschi discloses (Figures 2-4) that the second section comprises a group of adjustable rollers stands (adjustable-type rolling units 2), said group comprising a first stand and a second stand adjacent to said first stand (see Figure 3), wherein said first stand comprises at least one roller (rolls 3) motorized by an actuating means (column 4 lines 50-53), wherein said second stretch (units 11-13 in Figure 4) of said second section defines three lodging positions and wherein said group of adjustable rollers stands is configured to occupy the second lodging position and the third lodging position downstream of said first stretch (see configurations 5, 7, 9, and 11 in Figure 4). Cernuschi does not disclose a transmission device which connects the at least one roller of the first stand to a roller of the second stand such that both are actuated by the same actuating means. Zhang teaches (Figures 1 and 3) a rolling mill for tubular bodies comprising a group of adjustable rollers stands (case body 1; Abstract lines 11-14) with a first stand and a second stand adjacent thereto (adjacent stands clearly shown in Figure 3), wherein said first stand comprises at least one roller (roll 21) motorized by an actuating means (motor-based power source 308); and a transmission device (active shaft 2 connected to gearbox 304) which operatively connects said at least one roller of said first stand to at least one roller of said second stand (Figure 3 shows first and second stands, including their respective rolls, connected via active shafts 2, joints 300, and gearbox 304) so that both rollers are actuated by said actuating means (gearbox 304, which is connected to both rollers, is actuated by motor-based power source 308). One skilled in the art would recognize that this configuration is beneficial because it allows for the use of fewer motors in the rolling mill, which saves cost and space, as well as simplifies the design of the mill. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by the modified Cernuschi such that the group of adjustable rollers stands in the second section comprises a transmission device which operatively connects said at least one roller of said first stand to at least one roller of said second stand so that both the rollers are actuated by said actuating means, as taught by Zhang, in order to reduce costs, space usage, and complexity of the rolling mill.
Regarding Claim 11, with reference to the combination of Claim 8, Zhang does not teach that the transmission device operatively connects two rollers having vertical axes. However, one skilled in the art would realize that in the modified Cernuschi there are three potential positions for the transmission device (one position for each pair of operatively connected rollers) which would all have a reasonable expectation of success for operatively connecting and actuating the rolls. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by Cernuschi and modified by Yamane, Cattaneo, Potthoff, and Zhang such that the group of adjustable rollers stands in the second section comprises a first transmission device which operatively connects a first vertical axis roller of the first stand to a first vertical axis roller of the second stand, as this configuration would be obvious to try since it is one of only three possible configurations for the transmission device.
Regarding Claim 12, Cernuschi discloses (Figure 3) that said first stand and said second stand of said group are integrated in a single body (column 4 lines 26-32) defining an operating recess (interior space of containers 30) inside which the rollers of said first stand (rolls 3) and the rollers of said second stand (rolls 3) are accommodated.
Regarding Claim 13, with reference to the combination of Claim 8, Cernuschi as modified by Cattaneo discloses (Cernuschi Figure 2) that said first stand and said second stand of said group each comprise a first roller (left roll 3) having a vertical rotation axis (axis A2 is vertical when modified by Cattaneo); a second roller (right roll 3) having a rotation axis (axis A3) inclined by 120 degrees with respect to said vertical rotation axis of said first roller, said second roller being operatively positioned above a horizontal reference plane on which said rolling axis (rolling axis L) lies; and a third roller (bottom roll 3) having a rotation axis (axis A1) inclined by 120 degrees with respect to said rotation axes of said first roller and of said second roller, said third roller being operatively positioned below said horizontal reference plane, and Zhang teaches (Figures 1 and 3) that the group further comprises a second transmission device (active shaft 3 connected to gearbox 304) which operatively connects said third roller (roll 23) of the first stand to said second roller (roll 22) of said second stand (Figure 3 shows first and second stands, including their respective rolls, connected via active shafts 3, joints 300, and gearbox 304), said third roller of said first stand being actuated by an actuating means (motor-based power source 308). 
Regarding Claim 14, with reference to the combination of Claim 13, Cernuschi discloses that the third roller of the second stand is actuated by a further actuating means (column 4 lines 50-52), but Cernuschi as modified by Zhang does not teach a further transmission device connecting the second roll of the first stand with the third roll of the second stand. However, one skilled in the art would recognize that including a further transmission device in addition to the two already present would advantageously reduce the number of motors, and thus the costs, space usage, and complexity of the rolling mill, even further. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by Cernuschi and modified by Yamane, Cattaneo, Potthoff, and Zhang such that the group of adjustable rollers stands also comprises a further transmission device which operatively connects the second roller of the first stand to the third roller of the second stand, in order to further reduce the number of motors in the rolling mill, which in turn further reduces costs, space usage, and complexity.
Claims 5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cernuschi in view of Yamane, Cattaneo, Potthoff, and Zhang as applied to Claim 1 above, and further in view of Frahm (US RE17415).
Regarding Claim 5, Cernuschi discloses (Figure 4) embodiments in which not all of the lodging positions have a rollers stand, but is silent to the inclusion of a dummy stand in their place. Frahm teaches (Figures 1 and 3) a rolling mill for tubular bodies (sheet metal column C) comprising a section comprising roll stands for forming the tubular bodies (page 2 lines 45-54), wherein said section comprises at least one dummy stand comprising at least one guide roller (rollers 38), which serves the purpose of supporting the tubular body as it passes through the section in an area in which it is not actively being formed (page 2 lines 78-85). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by Cernuschi and modified by Yamane, Cattaneo, and Potthoff such that the second section comprises at least one dummy stand comprising at least one guide roller, as taught by Frahm, in order to support the tubular bodies in the stand which do not have rolling units installed.
Regarding Claim 15, in the combination of Claim 5, dummy stands as taught by Frahm are installed in the stands of Cernuschi which do not have rolling units in order to support the tubular bodies as they pass through the second section. According to Figure 4 of Cernuschi, these empty stands are all located downstream of the fixed rollers stands (fixed-type rolling units 1) in the first stretch, so when the combination is made, the at least one dummy stand is downstream of any fixed rollers stands of the first stretch.
Regarding Claim 16, Cernuschi discloses (Figures 2-3) that the second section comprises a group of adjustable rollers stands (adjustable-type rolling units 2), said group comprising a first stand and a second stand adjacent to said first stand (see Figure 3), wherein said first stand comprises at least one roller (rolls 3) motorized by an actuating means (column 4 lines 50-53). Cernuschi does not disclose a transmission device which connects the at least one roller of the first stand to a roller of the second stand such that both are actuated by the same actuating means. Zhang teaches (Figures 1 and 3) a rolling mill for tubular bodies comprising a group of adjustable rollers stands (case body 1; Abstract lines 11-14) with a first stand and a second stand adjacent thereto (adjacent stands clearly shown in Figure 3), wherein said first stand comprises at least one roller (roll 21) motorized by an actuating means (motor-based power source 308); and a transmission device (active shaft 2 connected to gearbox 304) which operatively connects said at least one roller of said first stand to at least one roller of said second stand (Figure 3 shows first and second stands, including their respective rolls, connected via active shafts 2, joints 300, and gearbox 304) so that both rollers are actuated by said actuating means (gearbox 304, which is connected to both rollers, is actuated by motor-based power source 308). One skilled in the art would recognize that this configuration is beneficial because it allows for the use of fewer motors in the rolling mill, which saves cost and space, as well as simplifies the design of the mill. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill for tubular bodies disclosed by the modified Cernuschi such that the group of adjustable rollers stands in the second section comprises a transmission device which operatively connects said at least one roller of said first stand to at least one roller of said second stand so that both the rollers are actuated by said actuating means, as taught by Zhang, in order to reduce costs, space usage, and complexity of the rolling mill.
Regarding Claim 17, Cernuschi discloses (Figure 4) that said first stand and said second stand are the last two rolling stands of the second section (see configurations 5, 7, 9, and 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                          

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725